Citation Nr: 9923197	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  97-14 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition.

2.  Entitlement to service connection for a bilateral wrist 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The record reflects that the appellant served in the Army 
National Guard and the Reserves from July 1978 to May 1990.  
It appears that she served with the Florida Army National 
Guard from July 1978 to November 1979, and from September 
1985 to May 1990, and served with the Alabama Army National 
Guard from November 1979 to April 1980.  The only verified 
period of active duty for training (ACDUTRA) is from October 
1978 to March 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for a 
right knee injury and for a bilateral wrist condition.  A 
hearing was held in May 1999 at the St. Petersburg, Florida 
RO before C.W. Symanski, who is the member of the Board 
rendering the final determination in this claim and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 1998).


REMAND

The appellant contends that she initially injured her right 
knee and her wrists in October 1978, during basic training, 
and received treatment at the Eisenhower Hospital at Fort 
Gordon, Georgia.  She contends that she reinjured her right 
knee and wrists at Fort Leonard Wood, in April 1980, during a 
period of active duty training with the Reserves.  

The appellant has contended on several occasions that the RO 
failed to obtain all of her service medical records, 
specifically including records dated from 1978 to 1980.  At 
the May 1999 hearing, the appellant's representative also 
indicated that the service medical records were missing.  

In a statement dated in December 1996, in response to the 
RO's request to provide the "full organizational 
designation, including unit and sub-unit, to which [she was] 
assigned at the time that the disability(ies) were incurred 
or aggravated", the appellant reported that she received 
treatment for her wrists and her right knee at Fort Gordon, 
Georgia, 1st Batt., 1st Brigade, and at Fort Leonard Wood, 
Missouri at the 95th Leadership Academy.  The Board notes 
that there are no such treatment records in the claims 
folder.

The record reflects that in July 1996 the RO sent a letter to 
the Commanding Officer of the Florida Army National Guard, 
Co. B (LL) 146th Sig. Bn., in Jacksonville, Florida, 
requesting all of the appellant's service medical records.  
In August 1996 the RO sent letters to the State Area Command 
of the Florida Army National Guard, State Arsenal, in St. 
Augustine, Florida, and to Company B, 146th Sig. Bn., in 
Jacksonville, Florida, again requesting all of the 
appellant's service medical records.  Received in September 
1996 from the State Area Command of the Florida Army National 
Guard, State Arsenal, in St. Augustine, Florida, were service 
medical records for the appellant dating from 1985 to 1990.  
There were only dental records for the period of service 
prior to 1985.  Received in September 1996 from Company B, 
146th Sig. Bn., in Jacksonville, Florida were duplicate 
service medical records dating from 1985 to 1990, and service 
dental records dated prior to 1985.  The Board notes that 
while the RO has contacted the appellant's unit in the 
Florida Army National Guard, the RO has not yet contacted the 
National Personnel Record Center (NPRC) to request any 
service medical records available for the appellant, or for 
assistance in obtaining such records.  Since service records 
are considered to be constructively of record, and presumably 
within the control of the Government, the RO must again 
attempt to secure them.  

In addition to obtaining all of the appellant's service 
medical records from service with the Army National Guard, 
the RO should also verify all of the appellant's periods of 
ACDUTRA from 1979 to 1990, including whether she was on 
active duty for training (ACDUTRA) in April 1980, when she 
reportedly re-injured her right knee and wrists. 

The Board also notes that in October 1996 the appellant filed 
a claim for service connection for rheumatoid arthritis, and 
by December 1996 rating action the RO denied service 
connection for rheumatoid arthritis.  In February 1997, the 
veteran submitted a VA Form 9, wherein she expressed her 
dissatisfaction with the denial of service connection for 
rheumatoid arthritis; however, no statement of the case has 
been issued on the subject.  

The Board also notes that in May 1999, the appellant 
submitted a signed authorization for release of information 
from the University of Florida, Department of Medicine, 
Division of Rheumatology, for treatment for the knees and 
wrists rendered in 1990 and 1991.  The only records from the 
University of Florida in the claims folder are dated from 
1992 to 1996.  Under the circumstances of this case, the 
Board finds that the VA has been put on notice that relevant 
evidence exists, or could be obtained.  This essentially 
constitutes an incomplete application for benefits.  VA's 
obligation under 38 U.S.C.A. § 5103 (a) is to advise the 
appellant of the evidence needed to complete her application.  
Robinette v. Brown, 8 Vet.App. 69, 80 (1995). 

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO should contact the veteran and 
inform her of her right to contact 
University of Florida and obtain evidence 
concerning treatment of the wrists and 
the right knee.  Any such documents 
received should be associated with the 
claims folder.

2.  The RO should arrange for an 
exhaustive search for all service records 
pertaining to the appellant's service 
with the Army National Guard, including  
records from the veteran's verified 
period of ACDUTRA from October 1978 to 
March 1979.  The RO should contact the 
NPRC to obtain any service records, and 
if no records are available, the NPRC 
should be asked to indicate where such 
records may be located.  All official 
channels should be utilized in attempting 
to secure this information.  If any 
records were retired to a storage 
facility, that facility should be 
contacted for the records.  If any 
records were destroyed or lost, or are 
unavailable, it should be so certified.  

3.  The RO also should arrange for 
verification of all of the periods that 
the appellant served on ACDUTRA from 1979 
to 1990, to specifically include 
verification of whether the veteran 
served on ACDUTRA during April 1980.  

4.  Following the completion of all 
development, the RO should review the 
appellant's claims based on all of the 
evidence of record.  If any action taken 
remains adverse to the appellant, she and 
her representative should be provided a 
supplemental statement of the case and a 
reasonable period of time for response. 

5.  The RO should provide the appellant 
with a statement of the case concerning 
the issue of service connection for 
rheumatoid arthritis and inform her of 
what is necessary to perfect an appeal of 
that issue.  If, and only if an appeal is 
perfected, that issue should also be 
certified to the Board for appellate 
review.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


